MEMORANDUM**
Rufino Antonio Águilar-Tobar, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
The BIA correctly concluded that petitioner was not eligible for relief under the Nicaraguan Adjustment and Central American Relief Act because petitioner did not file an asylum application before April 1, 1990. See Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1162-63 (9th Cir. 2002).
We lack jurisdiction to consider petitioner’s contention that ineffective assistance of counsel at his removal hearing preju*137diced Ms application for asylum and -withholding of removal because petitioner did not raise tMs issue before the BIA. See Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir.1987).
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.